' .
Case 1:21-cv-03348-LTS Document 4 Filed 04/16/21 Page.1 of 1.

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

5 OE wap?
Monn. + Nee 2D CV Hele (cm V )
ist the full name(s }of the plaintiif, s)/petitionerts), ] Evtianfet. 7herig? 7 2 ,

Hebe dled Pein MS devenmenr Reser Bbyribdion « b.” Pillay

AE while eee Ms Gayguee .

-against- Donate 8 =FTt - +
Her Yee, Li ean * baal Ptiions yo 2. i 7
we Sa preme daurr ~ yeas, Left ene Coret .
eT OF FR RS

AD 2 CONN ae eben! Pete

LTS § oF, Ad SEE ro, MAF GEIP ELE EVE Sree

Fe Tae OM Ha hep es te
eee abe __ ne coveritnik

{List the full name(s} af the defenaant(s)/respondent(s).} .
Tr uae. Deg ieee bg fees atte py a, Fed! it ey SEALA hie
claims a ynecdle heane fats cptae : 4 ond - L ne SAC ae L oe mo

Te 4 not pride lous TL | sar - bree Slob fh

bo porn &%
oe Lao 7 eo
Lida 2 Abby
Ante 7

ce : . : . oo “ 5 . . a
wae arc #1 Ler; f A ye ube cD Cotte EAULE-CES. Seer ty c f, a / ax

a Z son,
The. Kieu Complies wite Pecdeval Kartos A Cook
t

A
Outed, Cho. Coe Lpectt Kutt aut Plri8 — Pyelopx

 

ng
i

64] 19 [3 i] UY wonne rose:

Dated:” fepstere
Prysx Yveuve

Name {Last, First, 4!)

Yo Ann Sine wy A fP058.

 

 

Address City State Zip Code
4 fst
VOV Ee: Wonne, Aesr f 6. 2 ile Com)
Telephone Number E-mail Address (if available)

 
